              Case: 3:20-cv-01948-JGC Doc #: 45 Filed: 03/04/21 1 of 1. PageID #: 1679

It is so ordered.

s/James G. Carr
Sr. U.S. District Court Judge

                                  IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DIVISION FOR THE
                                       NORTHERN DISTRICT OF OHIO


        Michael Renz, et al.,                                       Case No.:   3:20-cv-1948

                                Plaintiffs,                         Judge James G. Carr
        vs.
                                                                    Notice of Dismissal
        State of Ohio Gov. Mike DeWine, et al.

                                Defendants.


                Plaintiffs by and through their attorneys pursuant to Rule 41(1)(a), Federal Rules of
        Civil Procedure, do hereby dismiss this action, without prejudice.


                                                            RESPECTFULLY SUBMITTED


                                                         By: __/s/ Thomas Renz____
                                                                     Thomas Renz, Esq. (98645)
                                                             1907 W State Street, #162
                                                             Freemont, OH 43420
                                                             (419) 35104248
                                                             renxlawllc@gmail.com

                                                            and

                                                         By:      __/s/ Robert J. Gargasz____
                                                           Robert J. Gargasz (0007136)
                                                           1670 Cooper Foster Park Road
                                                           Lorain, OH 44053
                                                           (440) 960-1670
                                                           rjgargasz@gmail.com

                                                            ATTORNEYS FOR THE PLAINTIFFS
